Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a monolayer blow molded preform, classified in CPC Class B65D 1/0215, or USPC Class 215/12.1.
II. Claims 10-20, drawn to a method of making a blow molded preform, classified in CPC Class B29C 49/06, or USPC Class 264/454.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the preform could be used in the method of filling the preform.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney David Weirich on January 13, 202, a provisional election was made without traverse to prosecute the invention of , claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to because there appears to be duplicate reference No. 30 in Figure 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 5-8 are objected to because of the following informalities.  Appropriate correction is required.
Re Claim 5 Line 3 and Claim 6 Line 3, the claim could read “…a maximum peak/pit height (Sz) less than ….”  See MPEP 608.01(m).
Re Claim 7 Lines 3-4 and Claim 8, the claim could read, “…a root mean square roughness (Sq) of less than ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (2018/0305064) [Lane] in view of Kriegel et al. (2010/0104697) [Kriegel].
Re Claim 1, Lane – an etched preform – discloses a mono-layer blow molded article [10, Paragraph 23] formed from a preform having a thermally-etched predetermined pattern [42], the article comprising: a body [34] including one or more walls surrounding an interior space and an opening [within finish 20] in fluid communication with the interior space, the one or more walls having an inner surface, an article outer surface and a thickness [Fig. 1a]; a predetermined feature incorporated wherein the predetermined feature results at least partially from variations in the thickness corresponding to the predetermined pattern [Fig. 1a].
Lane does not expressly disclose a predetermined feature incorporated into the one or more walls, wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls.  However, Kriegel – a bottle with etching on the bottle – discloses a predetermined feature [Kriegel, 170] in which the predetermined feature incorporated into the one or more walls [Kriegel, Paragraph 23 Lines 7-12], wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls by thermal etching [Kriegel, Paragraph 35 Lines 1-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching can be placed along the side of the wall of the container.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the sidewall of the Lane container to have etching along the walls, before the effective filing date of the invention with predictable and obvious results, as the printing 
Re Claim 2, Lane in view of Kriegel discloses the claimed invention according to claim 1 above; further, the combination discloses the predetermined pattern includes ablated regions [Lane, 42, Fig. 1a].
Re Claim 3, Lane in view of Kriegel discloses the claimed invention according to claim 2 above; further, the combination discloses the ablated regions are laser-etched regions [Lane, Paragraph 28 Lines 4-10] [Kriegel, Paragraph 35 Lines 2-7].
Re Claim 4, Lane in view of Kriegel discloses the claimed invention according to claim 1 above; further, the combination discloses the article includes has an outer surface and a label disposed at least partially over the portion of the article outer surface corresponding to the predetermined pattern [Kriegel, Figs. 1 and 2].
Re Claim 9, Lane in view of Kriegel discloses the claimed invention according to claim 1 above; further, the combination discloses the inner surface [Lane, 46] has a texture thereon and the article outer surface that is relatively smooth compared to the texture, wherein the texture corresponds to the predetermined thermally-etched pattern [Lane, Paragraph 28 Lines 10-12].
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Kriegel as applied to claim 1 above, and further in view of Hatch et al. (5,840,386) [Hatch].
Re Claims 5 and 6, the Lane and Kriegel combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose that the topography has a maximum 
Re Claims 7 and 8, the Lane and Kriegel combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns.  However, Hatch discloses at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns [Hatch, Col. 5 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching that can have a specific roughness.  In addition, Lane and Hatch are both from the art of using laser etching along the surface of a preform.  See MPEP 2141.01 (a)(IV).  One of ordinary skill would be able to modify the roughness of the etching in the Lane preform to have less than 10 microns, before the effective filing date of the invention with predictable and obvious results, to determine the accuracy of the mold to see if the mold was made properly [Hatch, Paragraph 9].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736